Case 2:17-cv-01565-KSH-CLW Document 15 Filed 10/26/18 Page 1 of 2 PagelD: 150

, LITE DEPALMA GREENBERG, LLC
| Bruce D. Greenberg

570 Broad Street, Suite 1201

Newark, New Jersey 07102

Telephone: (973) 623-3000

Facsimile: (973) 623-0858
bgreenberg@litedepalma.com

_ Attorneys for Plaintiff
[Additional counsel on signature page]

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

JOHN GIBSON, Individually and On

Behalf of All Others Similarly Situated, : Civil Action No.: 17-1565(KSH)(CLW)
Plaintiff,
V. : PLAINTIFF’S NOTICE OF
: VOLUNTARY DISMISSAL

SCYNEXIS, INC., MARCO TAGLIETTI,
| ERIC FRANCOIS, YVES J. RIBEILL,
- JONATHAN SEARS WOODALL, and
| CHARLES F. OSBORNE,

|
| Defendants.

 

Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff John
Gibson hereby voluntarily dismisses this action without prejudice. Defendants SCYNEXIS, Inc.,
_ Marco Taglietti, Eric Francois, Yves J. Ribeill, Jonathan Sears Woodall, and Charles F. Osborne

have not answered or filed a motion for summary judgment in this case.

‘ Dated: October 26, 2018 /s/ Bruce D. Greenberg
Bruce D. Greenberg

So OF dar tr 570 Broad Street, Suite 1201

Newark, NJ 07102
Telephone: (973) 623-3000

[ 0 {2G [ / s Facsimile: (973) 623-0858
bgreenberg@litedepalma.com

|
| LITE DEPALMA GREENBERG, LLC
|

 
Case 2:17-cv-01565-KSH-CLW Document 15 Filed 10/26/18 Page 2 of 2 PagelD: 151

POMERANTZ LLP

Jeremy A. Lieberman

J. Alexander Hood II

600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (212) 661-8665
jalieberman@pomlaw.com
ahood@pomlaw.com

POMERANTZ LLP

Patrick V. Dahlstrom

10 South La Salle Street, Suite 3505
Chicago, Illinois 60603

Telephone: (312) 377-1181
Facsimile: (312) 377-1184
pdahlstrom@pomlaw.com

Attorneys for Plaintiff
